                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


RENEE TOLBERT TAYLOR,

              Plaintiff,

v.                                                             No CV. 19-195 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

              Defendant.


        AMENDED ORDER GRANTING DEFENDANT’S FIRST UNOPPOSED
         MOTION FOR EXTENSION OF TIME TO FILE RESPONSE BRIEF

       THIS MATTER is before the Court on Defendant Commissioner Andrew Saul’s

(“Defendant”) First Unopposed Motion for Extension of Time (the “Motion”), (Doc. 21),

filed October 17, 2019. In his Motion, Defendant requests an extension of time until

November 18, 2019, to file his response to Plaintiff Renee Tolbert Taylor’s (“Plaintiff”)

Motion To Reverse And Remand For A Rehearing (“Motion to Reverse”), (Doc. 18), filed

August 7, 2019. (Doc. 21 at 1). The Court, having reviewed the Motion and noting it is

unopposed, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until November 18,

2019, to file his response to Plaintiff’s Motion to Reverse. Thus, Plaintiff will have until

December 2, 2019, to file her reply to Defendant’s response to the Motion to Reverse.

       IT IS SO ORDERED.


                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
